DETAILED ACTION
Claims 1, 4-6, 9-11, 13, 14, and 16-18 have been examined. Claims 2, 7, 12, and 15 were cancelled in Amendment dated 9/30/2021. Claims 3 and 8 were cancelled in Amendment dated 4/13/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 9-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 1 recites: 
determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each branch node of a content tree, a probability that the user selects each branch node on an nth level of the content tree based on a maximum probability distribution, wherein one branch node of the content tree corresponds to one content category, and n is a natural number greater than 1, and wherein the hidden variable characteristic parameter of the user indicates user preferences of the user, and the hidden variable characteristic parameter of each branch node of the content tree indicates a preference degree of the user for the corresponding category of the user preferences; and 
recommending, by the processor, to the user according to the probability that the user selects each branch node on the nth level of the content tree, a content category corresponding to at least one branch node on the nth level of the content tree; 
wherein the content tree comprises an application tree, the content category comprises an APP category; and 
wherein the determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each branch node of a content tree, a probability that the user selects each branch node on an nth level of the content tree based on a maximum probability distribution comprises: 
calculating an affinity between the user and each branch node on the nth level of the content tree according to the hidden variable characteristic parameter of the user and a hidden variable characteristic parameter of each branch node on the nth level of the content tree, wherein the affinity between the user and each branch node on the nth level indicates a similarity degree between the hidden variable characteristic parameter             
                
                    
                        
                            
                                q
                            
                            
                                z
                            
                        
                    
                    ⃑
                
            
         of a branch node z on the nth level and a hidden variable characteristic parameter of             
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
            
         of a user u, and is represented by             
                
                    
                        y
                    
                    
                        u
                        z
                    
                
                =
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
                ∙
                 
                
                    
                        
                            
                                q
                            
                            
                                z
                            
                        
                    
                    ⃑
                
                 
                +
                 
                
                    
                        b
                    
                    
                        z
                    
                
            
        , wherein             
                
                    
                        b
                    
                    
                        z
                    
                
            
         is a bias term of the branch node z,             
                
                    
                        
                            
                                q
                            
                            
                                z
                            
                        
                    
                    ⃑
                
            
         and             
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
            
         are k-dimensional vectors, and k is an integer; and 
determining, according to the affinity between the user and each branch node on the nth level of the content tree, the probability that the user selects each branch node on the nth level of the content tree.

Independent claim 6 recites: 
determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each leaf node of a content tree, a probability that the user selects each leaf node of the content tree based on a maximum probability distribution, wherein one leaf node of the content tree corresponds to one content and wherein the hidden variable characteristic parameter of the user indicates user preferences of the user, and the hidden variable characteristic parameter of each branch node of the content tree indicates a preference degree of the user for the corresponding category of the user preferences; and 
recommending, by the processor, to the user according to the probability that the user selects each leaf node of the content tree, a content corresponding to at least one leaf node of the content tree, 
wherein the content tree comprises an application tree, the content category comprises an APP category; and 
wherein the determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each branch node of a content tree, a probability that the user selects each branch node on an nth level of the content tree based on a maximum probability distribution comprises: 
calculating an affinity between the user and each leaf node of the content tree according to the hidden variable characteristic parameter of the user and a hidden variable characteristic parameter of each leaf node of the content tree, wherein the affinity between the user and each leaf node of the content indicates a similarity degree between a hidden variable characteristic parameter             
                
                    
                        
                            
                                q
                            
                            
                                i
                            
                        
                    
                    ⃑
                
            
         of a leaf node i and a hidden variable characteristic parameter of             
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
            
         of a user u, and is represented by             
                
                    
                        y
                    
                    
                        u
                        i
                    
                
                =
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
                ∙
                 
                
                    
                        
                            
                                q
                            
                            
                                i
                            
                        
                    
                    ⃑
                
                 
                +
                 
                
                    
                        b
                    
                    
                        i
                    
                
            
        , wherein             
                
                    
                        b
                    
                    
                        i
                    
                
            
         is a bias term of the leaf node i,             
                
                    
                        
                            
                                q
                            
                            
                                i
                            
                        
                    
                    ⃑
                
            
         and             
                
                    
                        
                            
                                p
                            
                            
                                u
                            
                        
                    
                    ⃑
                
            
         are k-dimensional vectors, and k is an integer; and 
determining, according to the affinity between the user and each branch node on the nth level of the content tree, the probability that the user selects each branch node on the nth level of the content tree.

Independent claims 11, 14, 17, and 18 recite similar limitations.

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
The limitations of determining a probability, wherein the determining comprises calculating an affinity between vectors using dot product and addition operations, and determining, according to the affinity, the probability, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships and formulas and falls within the “Mathematical Concepts” grouping of abstract idea.  The recited determining, calculating, and recommending according to the probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a processor in claims 1 and 6, an apparatus comprising a probability determining module, a recommendation module, an affinity determining unit, a probability determining unit, and a parameter determining module in claims 11, 13, 14, and 16 and an apparatus comprising a memory and a processor in claims 17 and 18, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the recited modules, units, memory, and processor, determining a probability, calculating an affinity, and recommending based on the probability in the context of these claims encompasses a person manually determining the probability comprising calculating an affinity, and making the recommendation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  In particular, claims 1 and 6 recite by a processor, claims 11, 13, 14, and 16 recite an apparatus comprising a probability determining module, a recommendation module, an affinity determining unit, a probability determining unit, and a parameter determining module, claims 17 and 18 recite an apparatus comprising processor and memory.  The modules, units, processor, and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the claim as a whole, including these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Step 2B: whether the claim provides an inventive concept? No.
The claims do not include additional elements that elements individually and in combination, are sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of modules, units, processor, and memory amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims: 
Dependent claims 4, 9, 13, and 16 recite predetermining the hidden variable characteristic parameter.  Claims 4, 9, 13, and 16 fall within the “Mental Processes” grouping of abstract ideas as a person may manually predetermine the hidden variable characteristic parameter.  The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 5 and 10 recite characteristic of the content tree involved in determining the probability.  Claims 5 and 10 fall within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas as they describe characteristics of content tree that a person can use to manually determine a probability, the probability determined using a mathematical formula. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 6,981,040, hereinafter Konig), in view of Tian et al. (US 2016/0275081, hereinafter Tian), further in view of Mnih et al. “Learning Item Trees for Probabilistic Modelling of Implicit Feedback” (hereinafter Mnih).

As per claim 1, Konig teaches the invention as claimed, including a recommendation method, comprising: 
determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each branch node of a content tree, a probability that the user selects each branch node on an nth level of the content tree based on a maximum probability distribution (i.e., user topic distribution: for each node of the topic tree, a probability is defined that specifies the user interest in the topic, or user product distribution: for each node of the product model, a probability is defined that specifies the user interest in that particular product, the underlying mathematical framework of the modeling and training algorithms is based on Bayesian statistics, and in particular on the optimization criterion of maximizing posterior probabilities, see at least column 8, lines 35-39, column 12, line 55 – column 14, line 3, column 15, line 6 – column 16, line 67, column 17, line 12 – column 18, line 36, column 20, line 50 – column 21, line 14), wherein one branch node of the content tree corresponds to one content category (i.e., nodes of topic tree correspond to topic, nodes of product model represent product categories, see at least Fig. 7, Fig. 10, column 15, lines 10-66), and n is a natural number greater than 1 (see at least Fig. 7, Fig. 10, column 15, lines 10-66), and wherein the hidden variable characteristic parameter of the user indicates user preferences of the user (i.e., user product distribution represents the interest of the user in various products, probabilities for each node are combined, weighting purchases and product-related documents appropriately, to obtain a user product distribution, see at least column 13, lines 32-33, column 18, lines 30-32, column 23, lines 47-54), and the hidden variable characteristic parameter of each branch node of the content tree indicates a preference degree of the user for the corresponding category of the user preferences (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic, or user product distribution: for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, see at least column 12, line 55 – column 14, line 3); and 
recommending, to the user according to the probability that the user selects each branch node on the nth level of the content tree, a content category corresponding to at least one branch node on the nth level of the content tree (i.e., using user model, personalize searches that return only documents of interest to the user, personalized navigation that recommends interesting documents, recommend a product, see at least abstract, column 7, line 25 – column 8, line 42, column 24, line 51 – column 26, line 54); 
wherein the determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each branch node of a content tree, a probability that the user selects each branch node on an nth level of the content tree based on a maximum probability distribution comprises: 
calculating an affinity between the user and each branch node on the nth level of the content tree according to the hidden variable characteristic parameter of the user and a hidden variable characteristic parameter of each branch node on the nth level of the content tree (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic, every node in the tree is represented in the user topic distribution by a conditional probability distribution, for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, every node in the tree is represented in the user product distribution by a conditional probability distribution, each product category has associated with it a list of features, and the particular values relevant to the user are and the particular values relevant to the user are stored along with a measure of the value's importance, such as a probability or mutual information measures, see at least column 13, line 1 – column 14, line 24, column 15, lines 10-66, column 17, line 13 – column 18, line 36; EN: values used in determining the probability are interpreted as calculated affinity); and 
determining, according to the affinity between the user and each branch node on the nth level of the content tree, the probability that the user selects each branch node on the nth level of the content tree (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic, for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, column 13, line 1 – column 14, line 24, column 15, lines 10-66, column 17, line 13 – column 18, line 36).
Konig does not explicitly teach wherein the content tree comprises an application tree, the content category comprises an APP category.
Tian teaches a content tree comprises an application tree, a content category comprises an APP category (i.e., classification of one or more items into a tree structure, wherein the tree structure is based, at least in part, on a hierarchical categorization, the same approach applies to an online app store with content items classified into a tree-like structure, see at least [0003], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Konig such that the content tree comprises an application tree, the content category comprises an APP category as similarly taught by Tian because Konig is used in product recommendation (see at least column 31, line 55 – column 32, line 9 of Konig), and applications are products which can be recommended to users (see at least [0025], [0026] of Tian).
Konig does not explicitly teach wherein the affinity between the user and each branch node on the nth level indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     of a branch node z on the nth level and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     of a user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    z
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                    , wherein                         
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                     is a bias term of the branch node z,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer.
Mnih teaches wherein calculating an affinity between the user and each branch node on the nth level of the content tree according to the hidden variable characteristic parameter of the user and a hidden variable characteristic parameter of each branch node on the nth level of the content tree (i.e., we represent users and items with real-valued vectors of latent factors, induce a distribution over the leaf nodes in the tree and thus over items, see at least page 2, section 2, page 3, section 3), wherein the affinity between the user and each branch node on the nth level indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     of a branch node z on the nth level and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     of a user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    z
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                     (see at least page 2, section 2, page 3, section 3, including equations 1 and 2), wherein                         
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                     is a bias term of the branch node z (i.e., bnj is the bias of node nj, see at least page 2, section 2, page 3, section 3),                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer (i.e., factor vectors for user u denoted by Uu and Qnj is the node’s factor vector, see at least page 2, section 2, page 3, section 3); and 
determining, according to the affinity between the user and each branch node on the nth level of the content tree, the probability that the user selects each branch node on the nth level of the content tree (i.e., for user u the probability of choosing the kth child of node nj is given by equation 3, see at least page 2, section 2, page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig such that the affinity between the user and each branch node on the nth level indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     of a branch node z on the nth level and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     of a user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    z
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                    , wherein                         
                            
                                
                                    b
                                
                                
                                    z
                                
                            
                        
                     is a bias term of the branch node z,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            z
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer as similarly taught by Mnih because it is known in the art to represent user latent factors and item latent factors using vectors and determine affinity using dot product and bias term, and it would have been obvious to use known technique such as the vectors, dot product, and bias term to determine affinity between the user and nodes of content tree as it is applying a known technique to a known method to yield predictable results.

As per claim 4, Konig teaches pre-determining the hidden variable characteristic parameter of the user and the hidden variable characteristic parameter of each branch node of the content tree (see at least column 15, lines 7-66, column 20, lines 40-42).
As per claim 5, Konig teaches wherein the content tree comprises a commodity tree, and the content category comprises a commodity category (i.e., product category, see at least Fig. 10, column 15, lines 57-66); or 
the content tree comprises a search result tree, and the content category comprises a search result category.

As per claim 6, Konig teaches the invention as claimed, including a recommendation method, comprising: 
determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each leaf node of a content tree, a probability that the user selects each leaf node of the content tree based on a maximum probability distribution (i.e., user topic distribution: for each node of the topic tree, a probability is defined that specifies the user interest in the topic, or user product distribution: for each node of the product model, a probability is defined that specifies the user interest in that particular product, the underlying mathematical framework of the modeling and training algorithms is based on Bayesian statistics, and in particular on the optimization criterion of maximizing posterior probabilities, see at least column 8, lines 35-39, column 12, line 55 – column 14, line 3, column 15, line 6 – column 16, line 67, column 17, line 12 – column 18, line 36, column 20, line 50 – column 21, line 14), wherein one leaf node of the content tree corresponds to one content (i.e., individual products are located at leaf nodes of the tree, set of documents associated with each leaf node of the topic tree, see at least column 13, lines 31-36, column 15, lines 60-63, column 20, lines 57-60), and wherein the hidden variable characteristic parameter of the user indicates user preferences of the user (i.e., user product distribution represents the interest of the user in various products, probabilities for each node are combined, weighting purchases and product-related documents appropriately, to obtain a user product distribution, see at least column 13, lines 32-33, column 18, lines 30-32, column 23, lines 47-54), and the hidden variable characteristic parameter of each branch node of the content tree indicates a preference degree of the user for the corresponding category of the user preferences (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic, or user product distribution: for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, see at least column 12, line 55 – column 14, line 3); and 
recommending, by the processor, to the user according to the probability that the user selects each leaf node of the content tree, a content corresponding to at least one leaf node of the content tree (i.e., using user model, personalize searches that return only documents of interest to the user, personalized navigation that recommends interesting documents, recommend a product, see at least abstract, column 7, line 25 – column 8, line 42, column 24, line 51 – column 26, line 54), 
wherein the determining, by a processor, according to a hidden variable characteristic parameter of a user and a hidden variable characteristic parameter of each leaf node of a content tree, a probability that the user selects each leaf node of the content tree based on a maximum probability distribution comprises: 
calculating an affinity between the user and each leaf node of the content tree according to the hidden variable characteristic parameter of the user and the hidden variable characteristic parameter of each leaf node of the content tree (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic, every node in the tree is represented in the user topic distribution by a conditional probability distribution, for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, every node in the tree is represented in the user product distribution by a conditional probability distribution, see at least column 13, line 1 – column 14, line 24, column 15, lines 10-66, column 17, line 13 – column 18, line 36; EN: values used in determining the probability are interpreted as calculated affinity); and
determining, according to the affinity between the user and each leaf node of the content tree, the probability that the user selects each leaf node of the content tree (i.e., for each node of the topic tree, a probability is defined that specifies the user interest in the topic,  for each node of the product model, a probability is defined that specifies the user interest in that particular product or product category, column 13, line 1 – column 14, line 24, column 15, lines 10-66, column 17, line 13 – column 18, line 36).
Konig does not explicitly teach wherein the content tree comprises an application tree, the content category comprises an APP category.
Tian teaches a content tree comprises an application tree, a content category comprises an APP category (i.e., classification of one or more items into a tree structure, wherein the tree structure is based, at least in part, on a hierarchical categorization, the same approach applies to an online app store with content items classified into a tree-like structure, see at least [0003], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Konig such that the content tree comprises an application tree, the content category comprises an APP category as similarly taught by Tian because Konig is used in product recommendation (see at least column 31, line 55 – column 32, line 9 of Konig), and applications are products which can be recommended to users (see at least [0025], [0026] of Tian).
Konig does not explicitly teach wherein the affinity between the user and each leaf node of the content indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     of a leaf node i and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     of a user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                    , wherein                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a bias term of the leaf node i,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer.
Mnih teaches wherein calculating an affinity between the user and each leaf node of the content tree according to the hidden variable characteristic parameter of the user and a hidden variable characteristic parameter of each leaf node of the content tree (i.e., we represent users and items with real-valued vectors of latent factors, induce a distribution over the leaf nodes in the tree and thus over items, see at least page 2, section 2, page 3, section 3), wherein the affinity between the user and each leaf node of the content indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     of a leaf node i and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     of a user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     (see at least page 2, section 2, page 3, section 3, including equations 1 and 2), wherein                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a bias term of the leaf node i (i.e., bnj is the bias of node nj, see at least page 2, section 2, page 3, section 3),                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer (i.e., factor vectors for user u denoted by Uu and Qnj is the node’s factor vector, see at least page 2, section 2, page 3, section 3); and 
determining, according to the affinity between the user and each branch node on the nth level of the content tree, the probability that the user selects each branch node on the nth level of the content tree (i.e., for user u the probability of choosing the kth child of node nj is given by equation 3, see at least page 2, section 2, page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig such wherein the affinity between the user and each leaf node of the content indicates a similarity degree between the hidden variable characteristic parameter                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     of a leaf node i and a hidden variable characteristic parameter of                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     the user u, and is represented by                         
                            
                                
                                    y
                                
                                
                                    u
                                    z
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                            ∙
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                             
                            +
                             
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                    , wherein                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a bias term of the leaf node i,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                
                                ⃑
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                    
                                
                                ⃑
                            
                        
                     are k-dimensional vectors, and k is an integer as similarly taught by Mnih because it is known in the art to represent user latent factors and item latent factors using vectors and determine affinity using dot product and bias term, and it would have been obvious to use known technique such as the vectors, dot product, and bias term to determine affinity between the user and nodes of content tree as it is applying a known technique to a known method to yield predictable results.

As per claim 9, Konig teaches pre-determining the hidden variable characteristic parameter of the user and the hidden variable characteristic parameter of each leaf node of the content tree  (see at least column 15, lines 7-66, column 20, lines 40-42).

As per claim 10, the limitations recited in this claim are substantially similar to the limitations recited in claim 5.  Therefore, claim 10 is rejected using the same reasons as claim 5.

As per claim 11 and 13, these are the apparatus claims of claims 1 and 4.  Therefore, claims 11 and 13 are rejected using the same reasons as claims 1 and 4.
As per claims 14 and 16, these are the apparatus claims of claims 6 and 9.  Therefore, claims 14 and 16 are rejected using the same reasons as claims 6 and 9.

As per claim 17, this is the apparatus claim of claim 1.  Therefore, claim 17 is rejected using the same reasons as claim 1.

As per claim 18, this is the apparatus claim of claim 6.  Therefore, claim 18 is rejected using the same reasons as claim 6.

Response to Arguments
Rejection of claims under §101: 
Applicant argued that the claims do not recite a mental process because calculating the claimed affinity based on multi-dimension vectors of a content tree can only arise in the realm of computer can only be achieved by computer devices and cannot be performed by human minds.
Examiner respectfully disagrees.  Claims 1, 6, 11, 14, 17, and 18 recite determining a probability comprises calculating an affinity. Amendments to claims 1, 6, 11, 14, 17, and 18 further recite the mathematical formula used in calculating the affinity. Determining a probability covers mathematical relationships and formulas and falls within the “Mathematical Concepts” grouping of abstract idea.  Further, it may be a mental process as a person may determine a probability by calculating the affinity using the recited mathematical formula. The claims only recite generic computer and claims requiring a generic computer may still recite mental process even though the claim limitations are not performed entirely in the human mind.  

Applicant argued that the claim recite additional elements beyond the alleged judicial exceptions. 
Examiner respectfully disagrees. Claim elements related to calculating the affinity according to the hidden variable characteristic parameters, and determining the probability that the user selects the branch node according to the affinity are directed to mathematical relationship and formula used in calculate a probability, they also cover a person performing the calculating and determining.  Claim elements related to an affinity between the user and the branch node, hidden variable characteristic parameters of the user and the branch node recite the characteristics of the affinity that is calculated and characteristics of the hidden variable characteristic parameters used in the calculation, which are also directed to mathematical concept or mental process.

Applicant argued that the claims recite an improvement to the technical field, it improves the customization of the content recommendation.
Examiner respectfully disagrees. The claims are directed to determining a hidden variable characteristic parameters of a user and a hidden variable characteristic parameter of each branch node of a content tree, calculating an affinity between the user and each branch node, and determining a probability according to the affinity.  These recited steps recite mathematical relations in calculating an affinity, the steps may be performed by a person, and the recited computer components are used merely as a tool.



Rejection of claims under §103: 
As per independent claims 1, 6, 11, 14, 17, and 18, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanagal et al. “Supercharging Recommender Systems using Taxonomies for Learning User Purchase Behavior”, 2012, arXiv:1207.0136v1.
Zhang et al. “Taxonomy Discovery for Personalized Recommendation”, 2014, Proceedings of the 7th ACM international conference on Web search and data mining.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121